Case 3:19-cv-00296-BJB-RSE Document 85-22 Filed 09/03/19 Page 1 of 4 PageID #: 528




                       Exhibit 22
Case 3:19-cv-00296-BJB-RSE Document 85-22 Filed 09/03/19 Page 2 of 4 PageID #: 529




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

   GRACE HALL, et al.
   Individually and on
   behalf of all others similarly situated,
                                                       Case No. 3:19-cv-00296-JHM-RSE
                       Plaintiff,

           v.

   GANNETT CO. INC.,

                       Defendant.



                               DECLARATION OF EBONY BARNES




  I, Ebony Barnes, being of sound mind and over the age of 18, make the following declaration:

         1.     My name is Ebony Barnes and the facts contained in this declaration are within my
  personal knowledge and are true and correct.

         2.      I was employed by Gannet Co. Inc. (“Gannett”), from approximately November of
  2009, until December of 2018, at a call center located in Louisville, Kentucky.

         3.      I worked with several hundreds of other Gannett hourly Call-Center Employees at
  the Louisville call center. Though there are several different divisions that Gannett employees
  work on, we all followed the same policies and procedures, as set by Gannett.

          4.     I was employed by Gannett as a Customer Care Agent II. As a Customer Care Agent
  II, it was my responsibility to receive inbound calls made by Gannett’s clients. I would help
  customers set up services, upsell customers, alter their current service, cancel service, and answer
  general customer inquiries.

         5.       All of my jobs and my coworkers’ jobs (“Call-Center Employees”) were
  substantially similar, regardless of our specific job title, we all attended the same orientation
  together and we were all taught the same policies and procedures for logging into the computer,
  opening our programs, and clocking in for the day.

         6.    Gannett required me to arrive early every day. It was Gannett’s policy that all Call-
  Center Employees arrive before their shift started so they would have enough time to get their
Case 3:19-cv-00296-BJB-RSE Document 85-22 Filed 09/03/19 Page 3 of 4 PageID #: 530




  computer systems up and running so they could be “call ready” at shift start. The trainers and
  managers at Gannett made sure that all Call-Center Employees knew they needed to arrive early,
  log into their computer, bring open their programs, check their emails, and only after all that had
  been done then clock in exactly at their shift start time.

          7.      Gannett strictly enforced its policy that Call-Center Employees cannot clock in until
  they are “call ready.” Managers reminded us almost daily that we are not allowed to clock in until
  we are both “call ready” and it is our official shift start time.

           8.     Adherence is a key-performance-indicator used to evaluate Call-Center Employees.
  If your adherence is bad, you could receive write ups or even be terminated. If your adherence is
  good, you can be considered for promotions, pay increases, and bonuses. Adherence indicates a
  Call-Center Employees’ timeliness. Clocking in before your shift start time, clocking in after your
  shift start time, or clocking in and not taking calls immediately can all decrease your adherence
  level. Because you needed to clock in and take calls exactly at shift start it was important to come
  in early enough to have time to get “call ready” and check your emails prior to shift start.

          9.       In order to be “call ready” I had to perform a series of functions on the computer
  that took a long time due to the computer running slowly and crashing often. First, I would have
  to turn on the computer, if I was working the morning shift. Then I would have to log in by entering
  in my username and password. After entering in my information, it would take anywhere from
  three (3) to six (6) minutes for the computer to open to desktop. After getting to the desktop, I then
  had to open and log into each of my programs. Opening and logging into each program took
  approximately six (6) to thirteen (13) minutes altogether. After opening my programs, I then
  needed to check and respond to emails. Because of our call volume there was rarely any time to
  check emails during the day, so our managers told us that we needed to review our emails before
  our shift start. Only after ensuring that each program was open and running, checking our emails,
  and waiting for our shift start time could a Call-Center Employee be considered “call ready” and
  allowed to clock in. However, this process could take longer due to system crashes as Gannett’s
  computers were very unstable and the programs we used were also very unstable. I experienced
  system crashes during my log in procedures on average once a week. When the system crashes
  you have to reboot the computer and completely restart the log in process.

           10.   Though I arrived early every day to complete tasks necessary to the performance
  of my job as a Call-Center Employee I was not paid for this time. I was not allowed to clock-in
  until I had completed the computer boot up process, signed in, had all of my programs running,
  checked my emails, and waited for my official shift start time.

          11.    Gannett knew when I arrived at work every day because I was required to swipe
  my badge card to access my building, and to access the production floor where I worked.
  Gannett also knew when I began the process of preparing my computer because they tracked our
  key strokes to make sure that we remained on task during the work day. I also used a log-in ID
  and password to access my computer.

         12.     I was scheduled to and did work around forty hours each workweek. However, in
  addition to my scheduled work time, I often worked an additional one to three hours each week
  performing tasks benefitting Gannett that were a necessary and indispensable part of my job
Case 3:19-cv-00296-BJB-RSE Document 85-22 Filed 09/03/19 Page 4 of 4 PageID #: 531




  duties, logging into and starting up my computer, getting my programs up and running, and
  checking my emails. Gannett generally did not like for Call Center Employees to accrue
  unauthorized overtime. If an employee accrued unauthorized overtime, they could be disciplined.
  Overtime was only allowed when it was authorized such as when Gannett had mandatory
  overtime.

          13.    I was paid by the hour. My hourly rate was approximately $15.55. My shifts
  varied greatly during my employment with Gannett and I did not have one set schedule.

          14.   Though I regularly worked an additional one to three hours each week in addition
  to my scheduled hours, I was not paid for the additional time where I worked off-the-clock on
  behalf of Gannett.

          15.     Gannett’s corporate policies and procedures applied to all Call-Center Employees
  at the Louisville call center and at the other Gannett call centers across the country. I know this
  because Gannett regularly made it clear that its policies, such as adherence, were made at the
  corporate level and that strict compliance with its policies was critical.

          16.    Based on my conversations with other Call-Center Employees and my personal
  observations, I know that other Call-Center Employees were required to work off the clock just
  as I did. They were subject to the same corporate policies as I was that required them to log in to
  their computers before their shifts had started.

        17.      Based on my conversations with other Call-Center Employees, I believe that they
  would be interested to learn that they may recover unpaid wages and overtime from Gannett and
  would want to join this lawsuit.

          18.    I had two (2) scheduled fifteen (15) minute breaks per day. Gannett’s corporate
  policy was that any unscheduled breaks outside the two fifteen minute breaks were unpaid. I
  know this because if I needed to use the restroom at any time other than my scheduled break, I
  was told I must clock out, it was also listed in the company policies. Gannett did not pay me
  while I was on a short unscheduled break.

         19.      I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the
  foregoing is true and correct.


                Aug 15, 2019
  Executed on: _______________________



                                                       Ebony Barnes
                                                       Ebony Barnes (Aug 15, 2019)
                                                       EBONY BARNES
